Case 3:17-cv-01112-JLS-NLS Document 115-6 Filed 07/08/19 PageID.4991 Page 1 of 11




                               EXHIBIT 14
            (REDACTED ­ PUBLIC VERSION)
                        Case 3:17-cv-01112-JLS-NLS Document 115-6 Filed 07/08/19 PageID.4992 Page 2 of 11

CALIFORNIA CITY CORRECTIONAL FAC

           Print Date: 10/17/2018 7:20:04AM   INMATE PAY   From: 10/01/1997 To: 10/17/2018
                                              TRANSACTIONS
AGENCY #   NAME                               RECEIPT #    DEPOSIT FROM                      AMOUNT       DESCRIPTION                 DATE
IMMIGRATION AND CUSTOMS ENFORCEMENT
                                              27195259       G UNIT ORDERLY 1-21-13               $1.00   JOB PAY - NONREIMBURSABLE   01/22/2013
                                              27153195       G UNIT ORDERLY 1-16-13               $1.00   JOB PAY - NONREIMBURSABLE   01/18/2013
                                              27181578       G-UNIT 1-18-13                       $1.00   JOB PAY - NONREIMBURSABLE   01/22/2013
                                              27182140       G-UNIT 1-17-13                       $1.00   JOB PAY - NONREIMBURSABLE   01/22/2013
                                              27183242       G UNIT ORDERLY 1-19-13               $1.00   JOB PAY - NONREIMBURSABLE   01/22/2013
                                              27194692       G UNIT ORDERLY 1-20-13               $1.00   JOB PAY - NONREIMBURSABLE   01/22/2013
                                              27210331       G UNIT ORDERLY 1-22-13               $1.00   JOB PAY - NONREIMBURSABLE   01/23/2013
                                              27222880       G UNIT ORDERLY 1-23-13               $1.00   JOB PAY - NONREIMBURSABLE   01/24/2013
                                              27242712       G-Unit 1-24-13                       $1.00   JOB PAY - NONREIMBURSABLE   01/28/2013
                                              27247921       G-UNIT 1-25-13                       $1.00   JOB PAY - NONREIMBURSABLE   01/28/2013
                                              27249435       G UNIT ORDERLY 1-26-13               $1.00   JOB PAY - NONREIMBURSABLE   01/28/2013
                                              27259457       G UNIT ORDERLY 1-27-13               $1.00   JOB PAY - NONREIMBURSABLE   01/29/2013
                                              27274831       G UNIT ORDERLY 1-28-13               $1.00   JOB PAY - NONREIMBURSABLE   01/29/2013
                                              27286955       G UNIT ORDERLY 1-29-13               $1.00   JOB PAY - NONREIMBURSABLE   01/30/2013
                                              27296861       G UNIT ORDERLY 1-30-13               $1.00   JOB PAY - NONREIMBURSABLE   02/01/2013
                                              27314359       G-UNIT 1-31-13                       $1.00   JOB PAY - NONREIMBURSABLE   02/04/2013
                                              27316952       G-UNIT 2-1-13                        $1.00   JOB PAY - NONREIMBURSABLE   02/04/2013
                                              27319101       G UNIT ORDERLY 2-2-13                $1.00   JOB PAY - NONREIMBURSABLE   02/04/2013
                                              27327729       G UNIT ORDERLY 2-3-13                $1.00   JOB PAY - NONREIMBURSABLE   02/05/2013
                                              27351410       G UNIT ORDERLY 2-4-13                $1.00   JOB PAY - NONREIMBURSABLE   02/05/2013
                                              27379579       G UNIT ORDERLY 2-5-13                $1.00   JOB PAY - NONREIMBURSABLE   02/08/2013
                                              27381188       G UNIT ORDERLY 2-6-13                $1.00   JOB PAY - NONREIMBURSABLE   02/08/2013
                                              27407071       G-unit 2-7-13                        $1.00   JOB PAY - NONREIMBURSABLE   02/11/2013
                                              27407243       G-unit 2-8-13                        $1.00   JOB PAY - NONREIMBURSABLE   02/11/2013
                                              27408509       G UNIT ORDERLY 2-9-13                $1.00   JOB PAY - NONREIMBURSABLE   02/11/2013
                                              27413186       G UNIT ORDERLY 2-10-13               $1.00   JOB PAY - NONREIMBURSABLE   02/12/2013
                                              27442225       G UNIT ORDERLY 2-11-13               $1.00   JOB PAY - NONREIMBURSABLE   02/13/2013
                                              27445861       G UNIT ORDERLY 2-12-13               $1.00   JOB PAY - NONREIMBURSABLE   02/14/2013
                                              27458567       G UNIT ORDERLY 2-13-13               $1.00   JOB PAY - NONREIMBURSABLE   02/14/2013
                                              27483978       G-unit 2-14-12                       $1.00   JOB PAY - NONREIMBURSABLE   02/19/2013
                                              27489418       G-unit 2-15-13                       $1.00   JOB PAY - NONREIMBURSABLE   02/19/2013
                                              27491762       G-UNIT 2-16-13                       $1.00   JOB PAY - NONREIMBURSABLE   02/19/2013
                                              27498388       G-UNIT 2-17-13                       $1.00   JOB PAY - NONREIMBURSABLE   02/19/2013
                                              27501690       G UNIT ORDERLY 2-18-13               $1.00   JOB PAY - NONREIMBURSABLE   02/20/2013



      Excerpts of CCOG00025034.xls                                       1                                                 CONFIDENTIAL


                                                                Exhibit 14 - Page 154
                       Case 3:17-cv-01112-JLS-NLS Document 115-6 Filed 07/08/19 PageID.4993 Page 3 of 11
AGENCY #   NAME                        RECEIPT #    DEPOSIT FROM               AMOUNT       DESCRIPTION               DATE
                                                    UNT ORD G 02/19/2013            $1.00   JOB PAY - NONREIMBURSABLE 02/22/2013
                                                    G UNIT ORDERLY 2-20-13          $1.00   JOB PAY - NONREIMBURSABLE 02/22/2013
                                                    G-UNIT 2-21-12                  $1.00   JOB PAY - NONREIMBURSABLE 02/22/2013
                                                    G-UNIT 2-22-13                  $1.00   JOB PAY - NONREIMBURSABLE 02/25/2013
                                                    G UNIT ORDERLY 2-23-13          $1.00   JOB PAY - NONREIMBURSABLE 02/25/2013
                                                    G UNIT ORDERLY 2-24-13          $1.00   JOB PAY - NONREIMBURSABLE 02/25/2013
                                                    G UNIT ORDERLY 2-25-13          $1.00   JOB PAY - NONREIMBURSABLE 02/27/2013
                                                    G UNIT ORDERLY 2-26-13          $1.00   JOB PAY - NONREIMBURSABLE 03/01/2013
                                                    G UNIT ORDERLY 2-27-13          $1.00   JOB PAY - NONREIMBURSABLE 03/01/2013
                                                    G-unit 2-28-13                  $1.00   JOB PAY - NONREIMBURSABLE 03/04/2013
                                                    G-unit 3-1-13                   $1.00   JOB PAY - NONREIMBURSABLE 03/04/2013
                                                    G UNIT ORDERLY 3-2-13           $1.00   JOB PAY - NONREIMBURSABLE 03/04/2013
                                                    G-UNIT 3-3-13                   $1.00   JOB PAY - NONREIMBURSABLE 03/05/2013
                                                    G-unit 3-4-13                   $1.00   JOB PAY - NONREIMBURSABLE 03/06/2013
                                                    G UNIT ORD 3-5-13               $1.00   JOB PAY - NONREIMBURSABLE 03/07/2013
                                                    G Unit Orderly 3-6-13           $1.00   JOB PAY - NONREIMBURSABLE 03/08/2013
                                                    G Unit Orderly 3-7-13           $1.00   JOB PAY - NONREIMBURSABLE 03/08/2013
                                                    G UNIT ORDERLY 3-8-13           $1.00   JOB PAY - NONREIMBURSABLE 03/11/2013
                                                    G UNIT ORDERLY 3-18-13          $1.00   JOB PAY - NONREIMBURSABLE 03/20/2013
                                                    G UNIT ORDERLY 3-19-13          $1.00   JOB PAY - NONREIMBURSABLE 03/20/2013
                                                    G UNIT ORDERLY 3-20-13          $1.00   JOB PAY - NONREIMBURSABLE 03/21/2013
                                                    G-UNIT 2-22-13                  $1.00   JOB PAY - NONREIMBURSABLE 03/25/2013
                                                    G-UNIT 3-23-13                  $1.00   JOB PAY - NONREIMBURSABLE 03/25/2013
                                                    G UNIT ORDERLY 3-24-13          $1.00   JOB PAY - NONREIMBURSABLE 03/26/2013
                                                    G UNIT ORDERLY 3-21-13          $1.00   JOB PAY - NONREIMBURSABLE 03/26/2013
                                                    G UNIT ORDERLY 3-25-13          $1.00   JOB PAY - NONREIMBURSABLE 03/26/2013
                                                    G UNIT ORDERLY 3-27-13          $1.00   JOB PAY - NONREIMBURSABLE 03/29/2013
                                                    G-UNIT 3-28-13                  $1.00   JOB PAY - NONREIMBURSABLE 04/01/2013
                                                    G UNIT ORDERLY 3-30-13          $1.00   JOB PAY - NONREIMBURSABLE 04/01/2013
                                                    G-UNIT 3-29-13                  $1.00   JOB PAY - NONREIMBURSABLE 04/01/2013
                                                    G UNIT ORDERLY 3-31-13          $1.00   JOB PAY - NONREIMBURSABLE 04/09/2013
                                                    G UNIT ORDERLY 11-7-12          $1.00   JOB PAY - NONREIMBURSABLE 11/08/2012
                                                    G UNIT ORDERLY 10-24-12         $1.00   JOB PAY - NONREIMBURSABLE 10/26/2012
                                                    G-UNIT 10-25-12                 $1.00   JOB PAY - NONREIMBURSABLE 10/26/2012
                                                    G UNIT ORDERLY 11-6-12          $1.00   JOB PAY - NONREIMBURSABLE 11/08/2012
                                                    G UNIT ORDERLY 10-26-12         $1.00   JOB PAY - NONREIMBURSABLE 10/29/2012
                                                    G UNIT ORDERLY 10-27-12         $1.00   JOB PAY - NONREIMBURSABLE 10/29/2012
                                                    G-UNIT 11-2-12                  $1.00   JOB PAY - NONREIMBURSABLE 11/05/2012
                                                    G UNIT ORDERLY 10-28-12         $1.00   JOB PAY - NONREIMBURSABLE 11/07/2012
                                                    G UNIT ORDERLY 11-01-12         $1.00   JOB PAY - NONREIMBURSABLE 11/07/2012



     Excerpts of CCOG00025034.xls                               2                                            CONFIDENTIAL


                                                       Exhibit 14 - Page 155
                       Case 3:17-cv-01112-JLS-NLS Document 115-6 Filed 07/08/19 PageID.4994 Page 4 of 11
AGENCY #   NAME                        RECEIPT #    DEPOSIT FROM               AMOUNT       DESCRIPTION               DATE
                                                    G UNIT ORDERLY 11-04-12         $1.00   JOB PAY - NONREIMBURSABLE 11/07/2012
                                                    G-unit 11-3-12                  $1.00   JOB PAY - NONREIMBURSABLE 11/07/2012
                                                    G UNIT ORDERLY 11-5-12          $1.00   JOB PAY - NONREIMBURSABLE 11/07/2012
                                                    G UNIT ORDERLY 11-8-12          $1.00   JOB PAY - NONREIMBURSABLE 11/09/2012
                                                    G UNIT ORDERLY 11-09-12         $1.00   JOB PAY - NONREIMBURSABLE 11/13/2012
                                                    G UNIT ORDERLY 11-10-12         $1.00   JOB PAY - NONREIMBURSABLE 11/13/2012
                                                    G UNIT ORDERLY 11-11-12         $1.00   JOB PAY - NONREIMBURSABLE 11/13/2012
                                                    UNT ORD G 11-14-2012            $1.00   JOB PAY - NONREIMBURSABLE 11/19/2012
                                                    G UNIT ORDERLY 11-15-12         $1.00   JOB PAY - NONREIMBURSABLE 11/19/2012
                                                    G UNIT ORDERLY 11-16-12         $1.00   JOB PAY - NONREIMBURSABLE 11/19/2012
                                                    G UNIT ORDERLY 11-17-12         $1.00   JOB PAY - NONREIMBURSABLE 11/19/2012
                                                    G UNIT ORDERLY 11-18-12         $1.00   JOB PAY - NONREIMBURSABLE 11/20/2012
                                                    G UNIT ORDERLY 11-19-12         $1.00   JOB PAY - NONREIMBURSABLE 11/21/2012
                                                    G UNIT ORDERLY 11-20-12         $1.00   JOB PAY - NONREIMBURSABLE 11/21/2012
                                                    G UNIT ORDERLY 11-21-12         $1.00   JOB PAY - NONREIMBURSABLE 11/23/2012
                                                    G UNIT ORDERLY 11-22-12         $1.00   JOB PAY - NONREIMBURSABLE 11/27/2012
                                                    G UNIT ORDERLY 11-23-12         $1.00   JOB PAY - NONREIMBURSABLE 11/27/2012
                                                    G UNIT ORDERLY 11-24-12         $1.00   JOB PAY - NONREIMBURSABLE 11/27/2012
                                                    G UNIT ORDERLY 11-25-12         $1.00   JOB PAY - NONREIMBURSABLE 11/27/2012
                                                    G UNIT ORDERLY 11-26-12         $1.00   JOB PAY - NONREIMBURSABLE 11/27/2012
                                                    G UNIT ORDERLY 11-28-12         $1.00   JOB PAY - NONREIMBURSABLE 11/30/2012
                                                    G UNIT ORDERLY 11-12-12         $1.00   JOB PAY - NONREIMBURSABLE 11/14/2012
                                                    G UNIT ORDERLY 11-13-12         $1.00   JOB PAY - NONREIMBURSABLE 11/14/2012
                                                    G UNIT ORDERLY 11-27-12         $1.00   JOB PAY - NONREIMBURSABLE 11/29/2012
                                                    G UNIT ORDERLY 11-29-12         $1.00   JOB PAY - NONREIMBURSABLE 12/03/2012
                                                    G UNIT ORDERLY 11-30-12         $1.00   JOB PAY - NONREIMBURSABLE 12/03/2012
                                                    G UNIT ORDERLY 12-01-12         $1.00   JOB PAY - NONREIMBURSABLE 12/03/2012
                                                    G UNIT ORDERLY 12-2-12          $1.00   JOB PAY - NONREIMBURSABLE 12/04/2012
                                                    12/03/2012 G UNIT               $1.00   JOB PAY - NONREIMBURSABLE 12/06/2012
                                                    12/04/2012 G UNIT               $1.00   JOB PAY - NONREIMBURSABLE 12/06/2012
                                                    12/05/2012 G UNIT               $1.00   JOB PAY - NONREIMBURSABLE 12/07/2012
                                                    G UNIT PRDERLY 12-6-12          $1.00   JOB PAY - NONREIMBURSABLE 12/10/2012
                                                    G UNIT PRDERLY 12-7-12          $1.00   JOB PAY - NONREIMBURSABLE 12/10/2012
                                                    G UNIT PRDERLY 12-8-12          $1.00   JOB PAY - NONREIMBURSABLE 12/10/2012
                                                    G UNIT ORDERLY 12-9-12          $1.00   JOB PAY - NONREIMBURSABLE 12/11/2012
                                                    G UNIT ORDERLY 12-11-12         $1.00   JOB PAY - NONREIMBURSABLE 12/13/2012
                                                    G UNIT ORDERLY 12-12-12         $1.00   JOB PAY - NONREIMBURSABLE 12/14/2012
                                                    G-UNIT ORD 12-13-2012           $1.00   JOB PAY - NONREIMBURSABLE 12/14/2012
                                                    G UNIT ORDERLY 12-14-12         $1.00   JOB PAY - NONREIMBURSABLE 12/18/2012
                                                    G UNIT ORDERLY 12-15-12         $1.00   JOB PAY - NONREIMBURSABLE 12/18/2012



     Excerpts of CCOG00025034.xls                               3                                            CONFIDENTIAL


                                                       Exhibit 14 - Page 156
                       Case 3:17-cv-01112-JLS-NLS Document 115-6 Filed 07/08/19 PageID.4995 Page 5 of 11
AGENCY #   NAME                        RECEIPT #    DEPOSIT FROM               AMOUNT       DESCRIPTION               DATE
                                       26836747     G UNIT ORDERLY 12-17-12         $1.00   JOB PAY - NONREIMBURSABLE 12/19/2012
                                       26844088     G UNIT ORDERLU 12-16-12         $1.00   JOB PAY - NONREIMBURSABLE 12/19/2012
                                       26875565     UNT ORD G 12/18/2012            $1.00   JOB PAY - NONREIMBURSABLE 12/21/2012
                                       26901210     G-unit 12-19-12                 $1.00   JOB PAY - NONREIMBURSABLE 12/26/2012
                                       26904640     UNT ORD G 12/20/2012            $1.00   JOB PAY - NONREIMBURSABLE 12/26/2012
                                       26904723     UNT ORD G 12/21/2012            $1.00   JOB PAY - NONREIMBURSABLE 12/26/2012
                                       26943294     G Orderly 12/27/12              $1.00   JOB PAY - NONREIMBURSABLE 12/31/2012
                                       26943452     G ORDERLY 12/26/12              $1.00   JOB PAY - NONREIMBURSABLE 12/31/2012
                                       26943653     UNT ORD G 12/22/2012            $1.00   JOB PAY - NONREIMBURSABLE 12/31/2012
                                       26943735     UNT ORD G 12/23/2012            $1.00   JOB PAY - NONREIMBURSABLE 12/31/2012
                                       26943780     UNT ORD G 12/24/2012            $1.00   JOB PAY - NONREIMBURSABLE 12/31/2012
                                       26945655     UNT ORD G 12/28/2012            $1.00   JOB PAY - NONREIMBURSABLE 12/31/2012
                                       26956892     G UNIT ORD 12-25-12             $1.00   JOB PAY - NONREIMBURSABLE 12/31/2012
                                       26961748     G-UNIT 12-29-12                 $1.00   JOB PAY - NONREIMBURSABLE 01/02/2013
                                       26962653     G-UNIT 12-30-12                 $1.00   JOB PAY - NONREIMBURSABLE 01/02/2013
                                       26962784     UNT ORD G 12/31/2012            $1.00   JOB PAY - NONREIMBURSABLE 01/02/2013
                                       27013495     UNT ORD G 01/03/2013            $1.00   JOB PAY - NONREIMBURSABLE 01/04/2013
                                       26983099     G UNIT ORDERLY 1-2-13           $1.00   JOB PAY - NONREIMBURSABLE 01/07/2013
                                       27016814     G-UNIT 1-04-13                  $1.00   JOB PAY - NONREIMBURSABLE 01/07/2013
                                       27018385     G UNIT ORDERLY 1-5-13           $1.00   JOB PAY - NONREIMBURSABLE 01/07/2013
                                       27022329     G UNIT ORDERLY 1-6-13           $1.00   JOB PAY - NONREIMBURSABLE 01/07/2013
                                       27041450     G UNIT ORDERLY 1-7-13           $1.00   JOB PAY - NONREIMBURSABLE 01/08/2013
                                       27058554     G UNIT ORDERLY 1-8-13           $1.00   JOB PAY - NONREIMBURSABLE 01/09/2013
                                       26965857     G UNIT ORDERLY 1-1-13           $1.00   JOB PAY - NONREIMBURSABLE 01/02/2013
                                       27083879     G UNIT ORDERLY 1-9-13           $1.00   JOB PAY - NONREIMBURSABLE 01/11/2013
                                       27105127     G-UNIT 1-9-12                   $1.00   JOB PAY - NONREIMBURSABLE 01/14/2013
                                       27105204     G-UNIT 1-11-12                  $1.00   JOB PAY - NONREIMBURSABLE 01/14/2013
                                       27106198     G UNIT ORDERLY 1-12-13          $1.00   JOB PAY - NONREIMBURSABLE 01/14/2013
                                       27111054     G UNIT ORDERLY 1-13-13          $1.00   JOB PAY - NONREIMBURSABLE 01/14/2013
                                       27125450     G UNIT ORDERLY 1-14-13          $1.00   JOB PAY - NONREIMBURSABLE 01/15/2013
                                       27140160     G UNIT ORDERLY 1-15-13          $1.00   JOB PAY - NONREIMBURSABLE 01/17/2013
                                       27153389     G UNIT ORDERLY 1-16-13          $1.00   JOB PAY - NONREIMBURSABLE 01/18/2013
                                       27181599     G-UNIT 1-18-13                  $1.00   JOB PAY - NONREIMBURSABLE 01/22/2013
                                       27182159     G-UNIT 1-17-13                  $1.00   JOB PAY - NONREIMBURSABLE 01/22/2013
                                       27183260     G UNIT ORDERLY 1-19-13          $1.00   JOB PAY - NONREIMBURSABLE 01/22/2013
                                       27194543     G UNIT ORDERLY 1-20-13          $1.00   JOB PAY - NONREIMBURSABLE 01/22/2013
                                       27195406     G UNIT ORDERLY 1-21-13          $1.00   JOB PAY - NONREIMBURSABLE 01/22/2013
                                       27210397     G UNIT ORDERLY 1-22-13          $1.00   JOB PAY - NONREIMBURSABLE 01/23/2013
                                       27222992     G UNIT ORDERLY 1-23-13          $1.00   JOB PAY - NONREIMBURSABLE 01/24/2013
                                       27242825     G-Unit 1-24-13                  $1.00   JOB PAY - NONREIMBURSABLE 01/28/2013



     Excerpts of CCOG00025034.xls                               4                                            CONFIDENTIAL


                                                       Exhibit 14 - Page 157
                       Case 3:17-cv-01112-JLS-NLS Document 115-6 Filed 07/08/19 PageID.4996 Page 6 of 11
AGENCY #   NAME                        RECEIPT #    DEPOSIT FROM               AMOUNT       DESCRIPTION               DATE
                                       27247989     G-UNIT 1-25-13                  $1.00   JOB PAY - NONREIMBURSABLE 01/28/2013
                                       27249483     G UNIT ORDERLY 1-26-13          $1.00   JOB PAY - NONREIMBURSABLE 01/28/2013
                                       27259610     G UNIT ORDERLY 1-27-13          $1.00   JOB PAY - NONREIMBURSABLE 01/29/2013
                                       27274960     G UNIT ORDERLY 1-28-13          $1.00   JOB PAY - NONREIMBURSABLE 01/29/2013
                                       27287045     G UNIT ORDERLY 1-29-13          $1.00   JOB PAY - NONREIMBURSABLE 01/30/2013
                                       27297037     G UNIT ORDERLY 1-30-13          $1.00   JOB PAY - NONREIMBURSABLE 02/01/2013
                                       27314338     G-UNIT 1-31-13                  $1.00   JOB PAY - NONREIMBURSABLE 02/04/2013
                                       27316926     G-UNIT 2-1-13                   $1.00   JOB PAY - NONREIMBURSABLE 02/04/2013
                                       27319134     G UNIT ORDERLY 2-2-13           $1.00   JOB PAY - NONREIMBURSABLE 02/04/2013
                                       27379671     G UNIT ORDERLY 2-5-13           $1.00   JOB PAY - NONREIMBURSABLE 02/08/2013
                                       27381253     G UNIT ORDERLY 2-6-13           $1.00   JOB PAY - NONREIMBURSABLE 02/08/2013
                                       27407098     G-unit 2-7-13                   $1.00   JOB PAY - NONREIMBURSABLE 02/11/2013
                                       27407282     G-unit 2-8-13                   $1.00   JOB PAY - NONREIMBURSABLE 02/11/2013
                                       27408542     G UNIT ORDERLY 2-9-13           $1.00   JOB PAY - NONREIMBURSABLE 02/11/2013
                                       27413250     G UNIT ORDERLY 2-10-13          $1.00   JOB PAY - NONREIMBURSABLE 02/12/2013
                                       27442439     G UNIT ORDERLY 2-11-13          $1.00   JOB PAY - NONREIMBURSABLE 02/13/2013
                                       27445971     G UNIT ORDERLY 2-12-13          $1.00   JOB PAY - NONREIMBURSABLE 02/14/2013
                                       27458717     G UNIT ORDERLY 2-13-13          $1.00   JOB PAY - NONREIMBURSABLE 02/14/2013
                                       27491802     G-UNIT 2-16-13                  $1.00   JOB PAY - NONREIMBURSABLE 02/19/2013
                                       27328026     G UNIT ORDERLY 2-3-13           $1.00   JOB PAY - NONREIMBURSABLE 02/05/2013
                                       27351355     G UNIT ORDERLY 2-4-13           $1.00   JOB PAY - NONREIMBURSABLE 02/05/2013
                                       27484160     G-unit 2-14-12                  $1.00   JOB PAY - NONREIMBURSABLE 02/19/2013
                                       27489442     G-unit 2-15-13                  $1.00   JOB PAY - NONREIMBURSABLE 02/19/2013
                                       27498418     G-UNIT 2-17-13                  $1.00   JOB PAY - NONREIMBURSABLE 02/19/2013
                                       27501813     G UNIT ORDERLY 2-18-13          $1.00   JOB PAY - NONREIMBURSABLE 02/20/2013
                                       27530581     UNT ORD G 02/19/2013            $1.00   JOB PAY - NONREIMBURSABLE 02/22/2013
                                       27533892     G UNIT ORDERLY 2-20-13          $1.00   JOB PAY - NONREIMBURSABLE 02/22/2013
                                       27554115     G-UNIT 2-21-12                  $1.00   JOB PAY - NONREIMBURSABLE 02/22/2013
                                       27560704     G-UNIT 2-22-13                  $1.00   JOB PAY - NONREIMBURSABLE 02/25/2013
                                       27562364     G UNIT ORDERLY 2-23-13          $1.00   JOB PAY - NONREIMBURSABLE 02/25/2013
                                       27566673     G UNIT ORDERLY 2-24-13          $1.00   JOB PAY - NONREIMBURSABLE 02/25/2013
                                       27581820     G UNIT ORDERLY 2-25-13          $1.00   JOB PAY - NONREIMBURSABLE 02/27/2013
                                       27596378     G UNIT ORDERLY 2-26-13          $1.00   JOB PAY - NONREIMBURSABLE 03/01/2013
                                       27608438     G UNIT ORDERLY 2-27-13          $1.00   JOB PAY - NONREIMBURSABLE 03/01/2013
                                       27629739     G-unit 2-28-13                  $1.00   JOB PAY - NONREIMBURSABLE 03/04/2013
                                       27629803     G-unit 3-1-13                   $1.00   JOB PAY - NONREIMBURSABLE 03/04/2013
                                       27631604     G UNIT ORDERLY 3-2-13           $1.00   JOB PAY - NONREIMBURSABLE 03/04/2013
                                       27646014     G-UNIT 3-3-13                   $1.00   JOB PAY - NONREIMBURSABLE 03/05/2013
                                       27664841     G-unit 3-4-13                   $1.00   JOB PAY - NONREIMBURSABLE 03/06/2013
                                       27683449     G UNIT ORD 3-5-13               $1.00   JOB PAY - NONREIMBURSABLE 03/07/2013



     Excerpts of CCOG00025034.xls                               5                                            CONFIDENTIAL


                                                       Exhibit 14 - Page 158
                       Case 3:17-cv-01112-JLS-NLS Document 115-6 Filed 07/08/19 PageID.4997 Page 7 of 11
AGENCY #   NAME                        RECEIPT #    DEPOSIT FROM               AMOUNT       DESCRIPTION               DATE
                                       27707876     G Unit Orderly 3-6-13           $1.00   JOB PAY - NONREIMBURSABLE 03/08/2013
                                       27717242     G Unit Orderly 3-7-13           $1.00   JOB PAY - NONREIMBURSABLE 03/08/2013
                                       27577516     VENTS CLEAN CREW 2-24-13        $1.00   JOB PAY - NONREIMBURSABLE 02/25/2013
                                       27563523     VENTS WORK CREW 2-23-12         $1.00   JOB PAY - NONREIMBURSABLE 02/25/2013
                                       27566667     G UNIT ORDERLY 2-24-13          $1.00   JOB PAY - NONREIMBURSABLE 02/25/2013
                                       27581809     G UNIT ORDERLY 2-25-13          $1.00   JOB PAY - NONREIMBURSABLE 02/27/2013
                                       27608577     G UNIT ORDERLY 2-26-13          $1.00   JOB PAY - NONREIMBURSABLE 03/01/2013
                                       27608401     G UNIT ORDERLY 2-27-13          $1.00   JOB PAY - NONREIMBURSABLE 03/01/2013
                                       27683442     G UNIT ORD 3-5-13               $1.00   JOB PAY - NONREIMBURSABLE 03/07/2013
                                       27707793     G Unit Orderly 3-6-13           $1.00   JOB PAY - NONREIMBURSABLE 03/08/2013
                                       27717209     G Unit Orderly 3-7-13           $1.00   JOB PAY - NONREIMBURSABLE 03/08/2013
                                       27722394     G UNIT ORDERLY 3-8-13           $1.00   JOB PAY - NONREIMBURSABLE 03/11/2013
                                       27835440     G UNIT ORDERLY 3-18-13          $1.00   JOB PAY - NONREIMBURSABLE 03/20/2013
                                       27842923     G UNIT ORDERLY 3-19-13          $1.00   JOB PAY - NONREIMBURSABLE 03/20/2013
                                       27859508     G UNIT ORDERLY 3-20-13          $1.00   JOB PAY - NONREIMBURSABLE 03/21/2013
                                       27878967     G-UNIT 2-22-13                  $1.00   JOB PAY - NONREIMBURSABLE 03/25/2013
                                       27880735     G-UNIT 3-23-13                  $1.00   JOB PAY - NONREIMBURSABLE 03/25/2013
                                       27884322     G UNIT ORDERLY 3-24-13          $1.00   JOB PAY - NONREIMBURSABLE 03/26/2013
                                       27890586     G UNIT ORDERLY 3-21-13          $1.00   JOB PAY - NONREIMBURSABLE 03/26/2013
                                       27899948     G UNIT ORDERLY 3-25-13          $1.00   JOB PAY - NONREIMBURSABLE 03/26/2013
                                       27913640     G UNIT ORDERLY 3-26-13          $1.00   JOB PAY - NONREIMBURSABLE 03/27/2013
                                       27926048     G UNIT ORDERLY 3-27-13          $1.00   JOB PAY - NONREIMBURSABLE 03/29/2013
                                       27629735     G-unit 2-28-13                  $1.00   JOB PAY - NONREIMBURSABLE 03/04/2013
                                       27629798     G-unit 3-1-13                   $1.00   JOB PAY - NONREIMBURSABLE 03/04/2013
                                       27631600     G UNIT ORDERLY 3-2-13           $1.00   JOB PAY - NONREIMBURSABLE 03/04/2013
                                       27646000     G-UNIT 3-3-13                   $1.00   JOB PAY - NONREIMBURSABLE 03/05/2013
                                       27664790     G-unit 3-4-13                   $1.00   JOB PAY - NONREIMBURSABLE 03/06/2013
                                       27943855     G-UNIT 3-28-13                  $1.00   JOB PAY - NONREIMBURSABLE 04/01/2013
                                       27945521     G UNIT ORDERLY 3-30-13          $1.00   JOB PAY - NONREIMBURSABLE 04/01/2013
                                       27946247     G-UNIT 3-29-13                  $1.00   JOB PAY - NONREIMBURSABLE 04/01/2013
                                       328052911    G UNIT ORDERLY 3-31-13          $1.00   JOB PAY - NONREIMBURSABLE 04/09/2013
                                       328065148    G UNIT ORDERLY 4-8-13           $1.00   JOB PAY - NONREIMBURSABLE 04/10/2013
                                       328075069    G UNIT ORDERLY 4-9-13           $1.00   JOB PAY - NONREIMBURSABLE 04/10/2013
                                       328091791    G UNIT ORDERLY 4-10-13          $1.00   JOB PAY - NONREIMBURSABLE 04/11/2013
                                       328118873    04/11/2013 G UNIT               $1.00   JOB PAY - NONREIMBURSABLE 04/15/2013
                                       328121583    UNT ORD G 04/12/13              $1.00   JOB PAY - NONREIMBURSABLE 04/15/2013
                                       328122629    G UNIT ORDERLY 4-13-13          $1.00   JOB PAY - NONREIMBURSABLE 04/15/2013
                                       328127273    G UNIT ORDERLY 4-14-13          $1.00   JOB PAY - NONREIMBURSABLE 04/15/2013
                                       328142790    G UNIT ORDERLY 4-15-13          $1.00   JOB PAY - NONREIMBURSABLE 04/16/2013
                                       328156698    G UNIT ORDERLY 4-16-13          $1.00   JOB PAY - NONREIMBURSABLE 04/17/2013



     Excerpts of CCOG00025034.xls                               6                                            CONFIDENTIAL


                                                       Exhibit 14 - Page 159
                       Case 3:17-cv-01112-JLS-NLS Document 115-6 Filed 07/08/19 PageID.4998 Page 8 of 11
AGENCY #   NAME                        RECEIPT #    DEPOSIT FROM               AMOUNT       DESCRIPTION               DATE
                                       328169109    G UNIT ORDERLY 4-17-13          $1.00   JOB PAY - NONREIMBURSABLE 04/18/2013
                                       328216140    G UNIT ORDERLY 4-22-13          $1.00   JOB PAY - NONREIMBURSABLE 04/24/2013
                                       20097730     G1 Clean up 050611              $0.75   JOB PAY - NONREIMBURSABLE 05/09/2011
                                       26613237     G UNIT ORDERLY 11-28-12         $1.00   JOB PAY - NONREIMBURSABLE 11/30/2012
                                       26635314     G UNIT ORDERLY 11-29-12         $1.00   JOB PAY - NONREIMBURSABLE 12/03/2012
                                       26635359     G UNIT ORDERLY 11-30-12         $1.00   JOB PAY - NONREIMBURSABLE 12/03/2012
                                       26635403     G UNIT ORDERLY 12-01-12         $1.00   JOB PAY - NONREIMBURSABLE 12/03/2012
                                       26685455     12/03/2012 G UNIT               $1.00   JOB PAY - NONREIMBURSABLE 12/06/2012
                                       26640113     G UNIT ORDERLY 12-2-12          $1.00   JOB PAY - NONREIMBURSABLE 12/04/2012
                                       26686111     12/04/2012 G UNIT               $1.00   JOB PAY - NONREIMBURSABLE 12/06/2012
                                       26704560     12/05/2012 G UNIT               $1.00   JOB PAY - NONREIMBURSABLE 12/07/2012
                                       26728042     G UNIT PRDERLY 12-6-12          $1.00   JOB PAY - NONREIMBURSABLE 12/10/2012
                                       26728107     G UNIT PRDERLY 12-7-12          $1.00   JOB PAY - NONREIMBURSABLE 12/10/2012
                                       26728179     G UNIT PRDERLY 12-8-12          $1.00   JOB PAY - NONREIMBURSABLE 12/10/2012
                                       26732925     G UNIT ORDERLY 12-9-12          $1.00   JOB PAY - NONREIMBURSABLE 12/10/2012
                                       329919016    G-UNIT ORD 09/26/2013           $1.00   JOB PAY - NONREIMBURSABLE 09/27/2013
                                       329900725    G UNIT ORDERLY 9-25-13          $1.00   JOB PAY - NONREIMBURSABLE 09/30/2013
                                       329921337    G-UNIT ORD 09/27/2013           $1.00   JOB PAY - NONREIMBURSABLE 09/30/2013
                                       329922250    G UNIT ORDERLY 9-28-13          $1.00   JOB PAY - NONREIMBURSABLE 09/30/2013
                                       329926706    G UNIT ORDERLY 9-29-13          $1.00   JOB PAY - NONREIMBURSABLE 10/01/2013
                                       329936417    G UNIT ORDERLY 9-30-13          $1.00   JOB PAY - NONREIMBURSABLE 10/01/2013
                                       329952001    G UNIT ORDERLY 10-1-13          $1.00   JOB PAY - NONREIMBURSABLE 10/03/2013
                                       329968370    G UNIT ORDERLY 10-2-13          $1.00   JOB PAY - NONREIMBURSABLE 10/03/2013
                                       329997884    G-Unit Ord 10/03/2013           $1.00   JOB PAY - NONREIMBURSABLE 10/07/2013
                                       330000088    G-unit ord 10/04/2013           $1.00   JOB PAY - NONREIMBURSABLE 10/07/2013
                                       330000499    G UNIT ORD 10-05-2013           $1.00   JOB PAY - NONREIMBURSABLE 10/07/2013
                                       330020461    G UNIT ORDERLY 10-7-13          $1.00   JOB PAY - NONREIMBURSABLE 10/08/2013
                                       330005998    G UNIT ORDERLY 10-6-13          $1.00   JOB PAY - NONREIMBURSABLE 10/09/2013
                                       330052550    G UNIT ORDERLY 10-9-13          $1.00   JOB PAY - NONREIMBURSABLE 10/10/2013
                                       330086183    UNT ORD G 10/10/2013            $1.00   JOB PAY - NONREIMBURSABLE 10/14/2013
                                       330086336    G-UNIT ORD 10-08-2013           $1.00   JOB PAY - NONREIMBURSABLE 10/14/2013
                                       330086488    G-UNIT ORD 10/11/2013           $1.00   JOB PAY - NONREIMBURSABLE 10/14/2013
                                       330092085    G UNIT ORDERLY 10-13-13         $1.00   JOB PAY - NONREIMBURSABLE 10/14/2013
                                       330098818    G UNIT ORDERLY 10-12-13         $1.00   JOB PAY - NONREIMBURSABLE 10/14/2013
                                       330106109    G UNIT ORDERLY 10-14-13         $1.00   JOB PAY - NONREIMBURSABLE 10/15/2013
                                       330119643    G UNIT ORDERLY 10-15-13         $1.00   JOB PAY - NONREIMBURSABLE 10/16/2013
                                       330134521    G UNIT ORDERLY 10-16-13         $1.00   JOB PAY - NONREIMBURSABLE 10/17/2013
                                       330152122    G UNIT ORD 10/17/2013           $1.00   JOB PAY - NONREIMBURSABLE 10/18/2013
                                       330161746    G UNIT ORDERLY 10-19-13         $1.00   JOB PAY - NONREIMBURSABLE 10/21/2013
                                       330159677    G UNIT ORD 10/18/13             $1.00   JOB PAY - NONREIMBURSABLE 10/21/2013



     Excerpts of CCOG00025034.xls                               7                                            CONFIDENTIAL


                                                       Exhibit 14 - Page 160
                       Case 3:17-cv-01112-JLS-NLS Document 115-6 Filed 07/08/19 PageID.4999 Page 9 of 11
AGENCY #   NAME                        RECEIPT #    DEPOSIT FROM                AMOUNT       DESCRIPTION               DATE
                                       330165333    G UNIT ORDERLY 10-20-13          $1.00   JOB PAY - NONREIMBURSABLE 10/21/2013
                                       330187131    10-22-2013 CLEANING CREW         $1.00   JOB PAY - NONREIMBURSABLE 10/22/2013
                                       330180058    G UNIT ORDERLY 10-21-13          $1.00   JOB PAY - NONREIMBURSABLE 10/23/2013
                                       330192302    G UNIT ORDERLY10-22-13           $1.00   JOB PAY - NONREIMBURSABLE 10/23/2013
                                       330204444    G UNIT ORDERLY 10-23-13          $1.00   JOB PAY - NONREIMBURSABLE 10/24/2013
                                       330212801    10-23-2013 CLEANING CREW         $1.00   JOB PAY - NONREIMBURSABLE 10/24/2013
                                       330239315    10-25-13 K UNIT                  $1.00   JOB PAY - NONREIMBURSABLE 10/29/2013
                                       330239684    10-26-13 K UNIT                  $1.00   JOB PAY - NONREIMBURSABLE 10/29/2013
                                       330240052    10-27-13 K UNIT                  $1.00   JOB PAY - NONREIMBURSABLE 10/29/2013
                                       330252345    K UNIT ORDERLY 10-28-13          $1.00   JOB PAY - NONREIMBURSABLE 10/29/2013
                                       330271735    10-30-13 K UNIT                  $1.00   JOB PAY - NONREIMBURSABLE 11/01/2013
                                       330282258    K UNIT ORDERLY 10-31-13          $1.00   JOB PAY - NONREIMBURSABLE 11/04/2013
                                       330282412    K UNIT ORDERLY 10-29-13          $1.00   JOB PAY - NONREIMBURSABLE 11/04/2013
                                       330302144    K UNIT ORDERLY 11-1-13           $1.00   JOB PAY - NONREIMBURSABLE 11/04/2013
                                       330301908    K UNIT ORDERLY 11-2-13           $1.00   JOB PAY - NONREIMBURSABLE 11/04/2013
                                       330301624    K UNIT ORDERLY 11-3-13           $1.00   JOB PAY - NONREIMBURSABLE 11/04/2013
                                       330320738    K UNIT ORDERLY 11-4-13           $1.00   JOB PAY - NONREIMBURSABLE 11/05/2013
                                       330328100    SECOND JOB                       $1.00   JOB PAY - NONREIMBURSABLE 11/06/2013
                                       330351714    K UNIT ORDERLY 11-5-13           $1.00   JOB PAY - NONREIMBURSABLE 11/08/2013
                                       330367868    K UNIT ORDERLY 11-7-13           $1.00   JOB PAY - NONREIMBURSABLE 11/12/2013
                                       330385683    K UNIT ORDERLY 11-8-13           $1.00   JOB PAY - NONREIMBURSABLE 11/12/2013
                                       330385794    K UNIT ORDERLY 11-9-13           $1.00   JOB PAY - NONREIMBURSABLE 11/12/2013
                                       330385903    K UNIT ORDERLY 11-10-13          $1.00   JOB PAY - NONREIMBURSABLE 11/12/2013
                                       330397044    K UNIT ORDERLY 11-11-13          $1.00   JOB PAY - NONREIMBURSABLE 11/12/2013
                                       330398602    R&D ORD / PAY 12 NOV 2013        $1.00   JOB PAY - NONREIMBURSABLE 11/12/2013
                                       330413761    K UNIT ORDERLY 11-12-13          $1.00   JOB PAY - NONREIMBURSABLE 11/14/2013
                                       330432263    K UNIT ORDERLY 11-13-13          $1.00   JOB PAY - NONREIMBURSABLE 11/15/2013
                                       330468416    K UNIT 11/15/13                  $1.00   JOB PAY - NONREIMBURSABLE 11/18/2013
                                       330468491    K UNIT 11/14/13                  $1.00   JOB PAY - NONREIMBURSABLE 11/18/2013
                                       330468709    K UNIT 11/16/13                  $1.00   JOB PAY - NONREIMBURSABLE 11/18/2013
                                       330489113    K UNIT ORDERLY 11-18-13          $1.00   JOB PAY - NONREIMBURSABLE 11/20/2013
                                       330489138    K UNIT ORDERLY 11-19-13          $1.00   JOB PAY - NONREIMBURSABLE 11/20/2013
                                       330498902    K UNIT ORDERLY 11-20-13          $1.00   JOB PAY - NONREIMBURSABLE 11/21/2013
                                       26047142     G-UNIT 10-6-12                   $1.00   JOB PAY - NONREIMBURSABLE 10/08/2012
                                       26063561     G-UNIT 10-7-12                   $1.00   JOB PAY - NONREIMBURSABLE 10/09/2012
                                       26097096     G UNIT ORDERLY 10-10-12          $1.00   JOB PAY - NONREIMBURSABLE 10/12/2012
                                       26114311     G UNIT ORDERLY 10-11-12          $1.00   JOB PAY - NONREIMBURSABLE 10/15/2012
                                       26126528     G UNIT ORDERLY 10-12-12          $1.00   JOB PAY - NONREIMBURSABLE 10/15/2012
                                       26128380     G-UNIT 10-13-12                  $1.00   JOB PAY - NONREIMBURSABLE 10/15/2012
                                       26132114     G UNIT ORDERLY 10-14-12          $1.00   JOB PAY - NONREIMBURSABLE 10/15/2012



     Excerpts of CCOG00025034.xls                               8                                             CONFIDENTIAL


                                                       Exhibit 14 - Page 161
                      Case 3:17-cv-01112-JLS-NLS Document 115-6 Filed 07/08/19 PageID.5000 Page 10 of 11
AGENCY #   NAME                       RECEIPT #     DEPOSIT FROM                      AMOUNT       DESCRIPTION               DATE
                                      26065814      G UNIT ORDERLY 10-8-12                 $1.00   JOB PAY - NONREIMBURSABLE 10/10/2012
                                      26084033      G UNIT ORDERLY 10-9-12                 $1.00   JOB PAY - NONREIMBURSABLE 10/10/2012
                                      25028643      7/13/2012 G 100 POD ORDERLIES          $1.00   JOB PAY - NONREIMBURSABLE 07/16/2012
                                      25028582      7/12/2012 G 100 POD ORDERLIES          $1.00   JOB PAY - NONREIMBURSABLE 07/16/2012
                                      25028493      07/11/2012 G 100 POD ORDERLIES         $1.00   JOB PAY - NONREIMBURSABLE 07/16/2012
                                      25051263      G-UNIT 7-16-12                         $1.00   JOB PAY - NONREIMBURSABLE 07/18/2012
                                      25052307      G-UNIT 7-15-12                         $1.00   JOB PAY - NONREIMBURSABLE 07/18/2012
                                      25078992      G-UNIT 7-17-12                         $1.00   JOB PAY - NONREIMBURSABLE 07/20/2012
                                      25110166      G ORD 07-14-12                         $1.00   JOB PAY - NONREIMBURSABLE 07/23/2012
                                      25142313      G01 ORD 07-20-12                       $1.00   JOB PAY - NONREIMBURSABLE 07/26/2012
                                      25152848      G-UNIT 7-23-12                         $1.00   JOB PAY - NONREIMBURSABLE 07/26/2012
                                      25153290      G UNIT ORD 07-21-12                    $1.00   JOB PAY - NONREIMBURSABLE 07/26/2012
                                      25242001      G-UNIT 7-18-12                         $1.00   JOB PAY - NONREIMBURSABLE 07/26/2012
                                      25251615      G UNIT ORD 7-19-12                     $1.00   JOB PAY - NONREIMBURSABLE 07/30/2012
                                      25266465      G-UNIT 7-22-12                         $1.00   JOB PAY - NONREIMBURSABLE 07/30/2012
                                      25268523      G-UNIT 7-24-12                         $1.00   JOB PAY - NONREIMBURSABLE 07/30/2012
                                      25278181      G-UNIT 7-25-12                         $1.00   JOB PAY - NONREIMBURSABLE 07/30/2012
                                      25278524      G-UNIT 7-26-12                         $1.00   JOB PAY - NONREIMBURSABLE 07/30/2012
                                      25278951      G-UNIT 7-27-12                         $1.00   JOB PAY - NONREIMBURSABLE 07/30/2012
                                      25284839      G-UNIT 7-28-12                         $1.00   JOB PAY - NONREIMBURSABLE 08/01/2012
                                      25285414      G-UNIT 7-30-12                         $1.00   JOB PAY - NONREIMBURSABLE 08/01/2012
                                      25290204      7-29-12 G Unit 01 POD ORDERLIES        $1.00   JOB PAY - NONREIMBURSABLE 08/01/2012
                                      25293873      G-UNIT 7-31-12                         $1.00   JOB PAY - NONREIMBURSABLE 08/01/2012
                                      25312104      G-UNIT 8-1-12                          $1.00   JOB PAY - NONREIMBURSABLE 08/03/2012
                                      25341332      8/02/2012 G-1 POD ORDERLIES            $1.00   JOB PAY - NONREIMBURSABLE 08/06/2012
                                      25341400      8/03/2012 G-01 POD ORDERLIES           $1.00   JOB PAY - NONREIMBURSABLE 08/06/2012
                                      25389141      G UNIT ORDERLY 8-7-12                  $1.00   JOB PAY - NONREIMBURSABLE 08/10/2012
                                      25396855      G UNIT ORDERLY 8-8-12                  $1.00   JOB PAY - NONREIMBURSABLE 08/10/2012
                                      25423629      G-UNIT 8-9-12                          $1.00   JOB PAY - NONREIMBURSABLE 08/10/2012
                                      25427358      G-UNIT 8-10-12                         $1.00   JOB PAY - NONREIMBURSABLE 08/13/2012
                                      25429164      G-UNIT 8-11-12                         $1.00   JOB PAY - NONREIMBURSABLE 08/13/2012
                                      25450723      G UNIT ORDERLY 8-12-12                 $1.00   JOB PAY - NONREIMBURSABLE 08/15/2012
                                      25451048      G UNIT ORDERLY 8-13-12                 $1.00   JOB PAY - NONREIMBURSABLE 08/15/2012
                                      25464822      G UNIT ORDERLY 8-14-12                 $1.00   JOB PAY - NONREIMBURSABLE 08/16/2012
                                      25478282      G UNIT ORDERLY 8-15-12                 $1.00   JOB PAY - NONREIMBURSABLE 08/17/2012
                                      25495341      G UNIT ORDERLY 8-16-12                 $1.00   JOB PAY - NONREIMBURSABLE 08/21/2012
                                      25506413      G UNIT ORDERLY 8-17-12                 $1.00   JOB PAY - NONREIMBURSABLE 08/21/2012
                                      25509316      G-UNIT 8-18-12                         $1.00   JOB PAY - NONREIMBURSABLE 08/21/2012
                                      25555586      G UNIT ORDERLY 8-19-12                 $1.00   JOB PAY - NONREIMBURSABLE 08/24/2012
                                      25556331      G UNIT ORDERLY 8-20-12                 $1.00   JOB PAY - NONREIMBURSABLE 08/24/2012



     Excerpts of CCOG00025034.xls                               9                                                   CONFIDENTIAL


                                                       Exhibit 14 - Page 162
                      Case 3:17-cv-01112-JLS-NLS Document 115-6 Filed 07/08/19 PageID.5001 Page 11 of 11
AGENCY #   NAME                       RECEIPT #     DEPOSIT FROM               AMOUNT       DESCRIPTION               DATE
                                      25556668      G UNIT ORDERLY 8-21-12          $1.00   JOB PAY - NONREIMBURSABLE 08/24/2012
                                      25557122      G UNIT ORDERLY 8-22-12          $1.00   JOB PAY - NONREIMBURSABLE 08/24/2012
                                      25570115      G UNIT ORDERLY 8-23-12          $1.00   JOB PAY - NONREIMBURSABLE 08/27/2012
                                      25579854      G UNIT ORDERLY 8-24-12          $1.00   JOB PAY - NONREIMBURSABLE 08/27/2012
                                      25602301      G UNIT ORDERLY 8-25-12          $1.00   JOB PAY - NONREIMBURSABLE 08/29/2012
                                      25602881      G UNIT ORDERLY 8-27-12          $1.00   JOB PAY - NONREIMBURSABLE 08/29/2012
                                      25603453      G UNIT ORDERLY 8-26-12          $1.00   JOB PAY - NONREIMBURSABLE 08/29/2012
                                      25615750      G UNIT ORDERLY 8-28-12          $1.00   JOB PAY - NONREIMBURSABLE 08/30/2012
                                      25627466      G UNIT ORDERLY 8-29-12          $1.00   JOB PAY - NONREIMBURSABLE 08/30/2012
                                      19449345      KITCHEN 03-03-11                $1.00   JOB PAY - NONREIMBURSABLE 03/15/2011
                                      19448850      KITCHEN 03-04-11                $1.00   JOB PAY - NONREIMBURSABLE 03/15/2011
                                      19466459      KITCHEN 03-06-11                $1.00   JOB PAY - NONREIMBURSABLE 03/16/2011
                                      22785526      G02 orderly 12-28-2011          $1.00   JOB PAY - NONREIMBURSABLE 12/29/2011
                                      22751469      G02 orderly 12-23-2011          $1.00   JOB PAY - NONREIMBURSABLE 12/27/2011
                                      22751569      G02 orderly 12-24-2011          $1.00   JOB PAY - NONREIMBURSABLE 12/27/2011
                                      22756148      jG02 orderly 12-26-2011         $1.00   JOB PAY - NONREIMBURSABLE 12/29/2011
                                      22770705      G02 orderly 12-27-2011          $1.00   JOB PAY - NONREIMBURSABLE 12/29/2011
                                      22804050      G02 orderly 12-29-2011          $1.00   JOB PAY - NONREIMBURSABLE 01/03/2012
                                      22804127      G02 orderly 12-30-2011          $1.00   JOB PAY - NONREIMBURSABLE 01/03/2012
                                      22805960      G02 orderly 01-01-2012          $1.00   JOB PAY - NONREIMBURSABLE 01/03/2012
                                      22807100      G02 orderly 12-31-2011          $1.00   JOB PAY - NONREIMBURSABLE 01/03/2012
                                      22816397      G02 orderly 01-02-2012          $1.00   JOB PAY - NONREIMBURSABLE 01/04/2012
                                      22835276      G02 orderly 01/03/2012          $1.00   JOB PAY - NONREIMBURSABLE 01/06/2012
                                      22853046      G02 orderly 01/04/2012          $1.00   JOB PAY - NONREIMBURSABLE 01/06/2012
                                      22889172      G02 orderly 01/06/2012          $1.00   JOB PAY - NONREIMBURSABLE 01/09/2012
                                      22893616      G02 orderly 01/07/2012          $1.00   JOB PAY - NONREIMBURSABLE 01/09/2012
                                      22894712      G02 orderly 01/08/2012          $1.00   JOB PAY - NONREIMBURSABLE 01/09/2012
                                      22911130      G02 orderly 01/09/2012          $1.00   JOB PAY - NONREIMBURSABLE 01/10/2012
                                      22975683      G-UNIT 1-12-12                  $1.00   JOB PAY - NONREIMBURSABLE 01/17/2012
                                      26640109      G UNIT ORDERLY 12-2-12          $1.00   JOB PAY - NONREIMBURSABLE 12/04/2012
                                      26732910      G UNIT ORDERLY 12-9-12          $1.00   JOB PAY - NONREIMBURSABLE 12/11/2012
                                      26752751      G UNIT ORDERLY 12-10-12         $1.00   JOB PAY - NONREIMBURSABLE 12/11/2012
                                      26768928      G UNIT ORDERLY 12-11-12         $1.00   JOB PAY - NONREIMBURSABLE 12/13/2012
                                      26784971      G UNIT ORDERLY 12-12-12         $1.00   JOB PAY - NONREIMBURSABLE 12/14/2012
                                      26843813      G UNIT ORDERLY 12-16-12         $1.00   JOB PAY - NONREIMBURSABLE 12/19/2012
                                      26685451      12/03/2012 G UNIT               $1.00   JOB PAY - NONREIMBURSABLE 12/06/2012
                                      26686089      12/04/2012 G UNIT               $1.00   JOB PAY - NONREIMBURSABLE 12/06/2012
                                      26820203      G UNIT ORDERLY 12-14-12         $1.00   JOB PAY - NONREIMBURSABLE 12/18/2012
                                      26820392      G UNIT ORDERLY 12-15-12         $1.00   JOB PAY - NONREIMBURSABLE 12/18/2012
                                      26704521      12/05/2012 G UNIT               $1.00   JOB PAY - NONREIMBURSABLE 12/07/2012



     Excerpts of CCOG00025034.xls                              10                                            CONFIDENTIAL


                                                      Exhibit 14 - Page 163
